                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

LINDA ALLEN, et al.,                           )
                                               )
            Plaintiffs,                        )
                                               )
      vs.                                      )      Case No. 4:17 CV 770 RWS
                                               )
C.R. BARD, INC., et al.,                       )
                                               )
            Defendants.                        )

                          MEMORANDUM AND ORDER OF DISMISSAL

       On December 23, 2019, this Court issued an Order to Show Cause to plaintiff Linda Finney

requiring her to show cause in writing by January 17, 2020, why her case should not be dismissed

for failing to participate in this case. Plaintiff Linda Finney has failed and refused to comply with

this Order to Show Cause, and her time for doing so has now expired. Plaintiff Linda Finney was

warned that her failure to file a timely response to the Order to Show Cause would result in a

dismissal of her claims without further notice by the Court.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff Linda Finney’s claims are dismissed without

prejudice, each party to bear its own costs.

       IT IS FURTHER ORDERED that the Clerk of the Court shall serve a copy of this

Memorandum and Order of Dismissal as well as the accompanying Order of Dismissal to plaintiff

Linda Finney at her address of record and at the following additional address: 2489 Millvalley

Drive, Florissant, MO 63031.
       A separate Order of Dismissal is entered this same date.



                                            _______________________________
                                            RODNEY W. SIPPEL
                                            UNITED STATES DISTRICT JUDGE
Dated this 24th day of January, 2020.




                                               2
